                Case 21-10527-JTD             Doc 209           Filed 04/06/21     Page 1 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )     Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )     Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )     (Jointly Administered)
                                                            )

            NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
             ON APRIL 8, 2021 AT 1:00 P.M. (PREVAILING EASTERN TIME)
                   BEFORE THE HONORABLE JOHN T. DORSEY

         PLEASE TAKE NOTICE: Until further notice, all hearings scheduled before
            Judge Dorsey will be conducted entirely over Zoom. All participants are
         required to register prior to the hearing using the Zoom link provided below.
          You must register with your full name or you will not be permitted into the
         Zoom hearing. Persons without internet access may contact Chambers staff to
         request a toll-free number to appear telephonically. Please contact Chambers
                    at least one business day prior to the scheduled hearing.

                                                   Zoom link:

            https://debuscourts.zoomgov.com/meeting/register/vJIsc-igrDIpGiawjU-
                                    yDtKTEzHEmGjERDg


UNCONTESTED MATTERS:


1.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing the Debtors to (I) Pay
         and/or Honor Prepetition Employee Obligations and Pay Third Party and Contract
         Workers; (II) Remit Withholding Obligations and Deductions; (III) Maintain Employee
         Compensation and Benefits Programs and Pay Related Administrative Obligations; and
         (IV) Have Applicable Banks and Other Financial Institutions Receive, Process, Honor,
         and Pay Certain Checks Presented for Payment and Honor Certain Fund Transfer
         Requests [Filed 3/8/21] (Docket No. 5)



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.


DOCS_DE:233643.2 13044/001
                Case 21-10527-JTD      Doc 209      Filed 04/06/21   Page 2 of 14




        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 5:00 p.m. (ET).

        Responses Received: Informal comments from the U.S. Trustee.

        Related Documents:

             A. [Signed] Interim Order Authorizing the Debtors to (I) Pay and/or Honor
                Prepetition Employee Obligations and Pay Third Party and Contract Workers; (II)
                Remit Withholding Obligations and Deductions; (III) Maintain Employee
                Compensation and Benefits Programs and Pay Related Administrative
                Obligations; and (IV) Have Applicable Banks and Other Financial Institutions
                Receive, Process, Honor, and Pay Certain Checks Presented for Payment and
                Honor Certain Fund Transfer Requests [Filed 3/9/21] (Docket No. 67)

             B. Notice of Entry of Interim Order and Final Hearing Regarding Debtors' Motion
                for Entry of Interim and Final Orders Authorizing the Debtors to (I) Pay and/or
                Honor Prepetition Employee Obligations and Pay Third Party and Contract
                Workers; (II) Remit Withholding Obligations and Deductions; (III) Maintain
                Employee Compensation and Benefits Programs and Pay Related Administrative
                Obligations; and (IV) Have Applicable Banks and Other Financial Institutions
                Receive, Process, Honor, and Pay Certain Checks Presented for Payment and
                Honor Certain Fund Transfer Requests [Filed 3/10/21] (Docket No. 82)

        Status: All informal comments are resolved and the Debtors will submit a revised order
        under certification of counsel.

2.      Debtors’ Motion for Interim and Final Orders Under Sections 105, 345, 363, 364, 503,
        1107 and 1108 of the Bankruptcy Code Authorizing (I) Maintenance of Existing Bank
        Accounts; (II) Continuance of Existing Cash Management System, Bank Accounts,
        Checks and Related Forms; (III) Continued Performance of Intercompany Transactions;
        (IV) Limited Waiver of Section 345(b) Deposit and Investment Requirements and (V)
        Granting Related Relief [Filed 3/8/21] (Docket No. 6)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 5:00 p.m. (ET).

        Responses Received: Informal comments from the U.S. Trustee and the Official
        Committee of Unsecured Creditor.

        Related Documents:

             A. [Signed] Interim Order Under Sections 105, 345, 363, 364, 503, 1107 and 1108
                of the Bankruptcy Code Authorizing (I) Maintenance of Existing Bank Accounts;
                (II) Continuance of Existing Cash Management System, Bank Accounts, Checks
                and Related Forms; (III) Continued Performance of Intercompany Transactions;
                (IV) Limited Waiver of Section 345(b) Deposit and Investment Requirements and
                (V) Granting Related Relief [Filed 3/10/21] (Docket No. 73)


DOCS_DE:233643.2 13044/001                      2
                Case 21-10527-JTD           Doc 209      Filed 04/06/21   Page 3 of 14




             B. Notice of Entry of Interim Order and Final Hearing Regarding Debtors' Motion
                for Interim and Final Orders Under Sections 105, 345, 363, 364, 503, 1107 and
                1108 of the Bankruptcy Code Authorizing (I) Maintenance of Existing Bank
                Accounts; (II) Continuance of Existing Cash Management System, Bank
                Accounts, Checks and Related Forms; (III) Continued Performance of
                Intercompany Transactions; (IV) Limited Waiver of Section 345(b) Deposit and
                Investment Requirements and (V) Granting Related Relief [Filed 3/10/21]
                (Docket No. 84)

        Status: All informal comments are resolved and the Debtors will submit a revised order
        under certification of counsel.

3.      Debtors’ Motion for Interim and Final Orders (A) Approving the Debtors’ Proposed
        Adequate Assurance of Payment for Future Utility Services, (B) Prohibiting Utility
        Companies from Altering, Refusing, or Discontinuing Services, (C) Approving the
        Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and (D)
        Granting Related Relief [Filed 3/8/21] (Docket No. 8)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 4:00 p.m. (ET).

        Responses Received:

             A. Informal comments from the U.S. Trustee.

             B. Objection of Certain Utility Companies to the Debtors' Motion for Interim and
                Final Orders (A) Approving the Debtors' Proposed Adequate Assurance of
                Payment for Future Utility Services, (B) Prohibiting Utility Companies from
                Altering, Refusing, or Discontinuing Services, (C) Approving the Debtors'
                Proposed Procedures for Resolving Adequate Assurance Requests, and (D)
                Granting Related Relief Filed by Southern California Gas Company, Southern
                California Edison Company, Metropolitan Edison Company [Filed 3/22/21]
                (Docket No. 116)

                             i. Notice of Withdrawal of Objection of Certain Utility Companies to the
                                Debtors' Motion for Interim and Final Orders (A) Approving the
                                Debtors' Proposed Adequate Assurance of Payment for Future Utility
                                Services, (B) Prohibiting Utility Companies from Altering, Refusing,
                                or Discontinuing Services, (C) Approving the Debtors' Proposed
                                Procedures for Resolving Adequate Assurance Requests, and (D)
                                Granting Related Relief [Filed 4/5/21] (Docket No. 173)

        Related Documents:

             A. [Signed] Interim Order (A) Approving the Debtors' Proposed Adequate Assurance
                of Payment for Future Utility Services, (B) Prohibiting Utility Companies from
                Altering, Refusing, or Discontinuing Services, (C) Approving the Debtors'



DOCS_DE:233643.2 13044/001                           3
                Case 21-10527-JTD       Doc 209      Filed 04/06/21   Page 4 of 14




                 Proposed Procedures for Resolving Adequate Assurance Requests, and (D)
                 Granting Related Relief [Filed 3/9/21] (Docket No. 69)

             B. Notice of Revised Exhibit "C" to Debtors' Motion for Interim and Final Orders
                (A) Approving the Debtors' Proposed Adequate Assurance of Payment for Future
                Utility Services, (B) Prohibiting Utility Companies from Altering, Refusing, or
                Discontinuing Services, (C) Approving the Debtors' Proposed Procedures for
                Resolving Adequate Assurance Requests, and (D) Granting Related Relief [Filed
                3/10/21] (Docket No. 77)

             C. Notice of Entry of Interim Order and Final Hearing Regarding Debtors' Motion
                for Interim and Final Orders (A) Approving the Debtors' Proposed Adequate
                Assurance of Payment for Future Utility Services, (B) Prohibiting Utility
                Companies from Altering, Refusing, or Discontinuing Services, (C) Approving
                the Debtors' Proposed Procedures for Resolving Adequate Assurance Requests,
                and (D) Granting Related Relief [Filed 3/10/21] (Docket No. 85)

        Status: All informal comments are resolved and the Debtors will submit a revised order
        under certification of counsel.

4.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
        Continue Insurance Coverage Entered Into Prepetition and Satisfy Prepetition
        Obligations Related Thereto and (B) Renew, Amend, Supplement, Extend, or Purchase
        and Finance Insurance Policies, and (II) Granting Related Relief [Filed 3/8/21] (Docket
        No. 9)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 5:00 p.m. (ET).

        Responses Received: Informal comments from the U.S. Trustee and the Official
        Committee of Unsecured Creditors.

        Related Documents:

             A. [Signed] Interim Order (I) Authorizing the Debtors to (A) Continue Insurance
                Coverage Entered Into Prepetition and Satisfy Prepetition Obligations Related
                Thereto and (B) Renew, Amend, Supplement, Extend, or Purchase and Finance
                Insurance Policies, and (II) Granting Related Relief [Filed 3/9/21] (Docket No.
                70)

             B. Notice of Entry of Interim Order and Final Hearing Regarding Debtors' Motion
                for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue
                Insurance Coverage Entered Into Prepetition and Satisfy Prepetition Obligations
                Related Thereto and (B) Renew, Amend, Supplement, Extend, or Purchase and
                Finance Insurance Policies, and (II) Granting Related Relief [Filed 3/10/21]
                (Docket No. 83)




DOCS_DE:233643.2 13044/001                       4
                Case 21-10527-JTD       Doc 209      Filed 04/06/21   Page 5 of 14




        Status: All informal comments are resolved and the Debtors will submit a revised order
        under certification of counsel.



5.      Debtors' First Omnibus Motion for Entry of an Order (A) Authorizing Debtor to Reject
        Certain Executory Contracts Pursuant to 11 U.S.C. § 365, Effective Nunc Pro Tunc to the
        Rejection Date, and (B) Fixing a Bar Date for Claims of Counterparty [Filed 3/8/21]
        (Docket No. 10)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 5:00 p.m. (ET).

        Responses Received: None.

        Related Documents:

             A. Notice of Hearing on Debtors' First Omnibus Motion for Entry of an Order (A)
                Authorizing Debtor to Reject Certain Executory Contracts Pursuant to 11 U.S.C.
                § 365, Effective Nunc Pro Tunc to the Rejection Date, and (B) Fixing a Bar Date
                for Claims of Counterparty [Filed 3/10/21] (Docket No. 86)

        Status: This matter will be going forward.

6.      Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal
        Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to Employ and
        Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtors and Debtors in
        Possession Effective as of the Petition Date [Filed 3/18/21] (Docket No. 104)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 5:00 p.m. (ET).

        Responses Received: Informal comments from the U.S. Trustee.

        Related Documents:

             A. Supplemental Declaration of James E. O'Neill in Support of Application Pursuant
                to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of
                Bankruptcy Procedure and Local Rule 2014-1 for Authorization to Employ and
                Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtors and
                Debtors in Possession Effective as of the Petition Date [Filed 4/2/21] (Docket No.
                161)

        Status: All informal comments are resolved and the Debtors will submit a revised order
        under certification of counsel.




DOCS_DE:233643.2 13044/001                       5
                Case 21-10527-JTD      Doc 209       Filed 04/06/21   Page 6 of 14




7.      Debtors’ Application for Appointment of Stretto as Administrative Advisor Effective as
        of the Petition Date [Filed 3/18/21] (Docket No. 105)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 4:00 p.m. (ET).

        Responses Received: Informal comments from the U.S. Trustee.

        Related Documents: None at this time.

        Status: All informal comments are resolved and the Debtors will submit a revised order
        under certification of counsel.

8.      Debtors’ Application Pursuant to Section 327(e) of the Bankruptcy Code, Rule 2014 of
        the Federal Rules of Bankruptcy Procedure, and Local Rule 2014-1 for an Order
        Authorizing the Retention and Employment of Reed Smith LLP as Special Corporate
        Counsel to the Debtors and Debtors in Possession Effective as of the Petition Date [Filed
        3/18/21] (Docket No. 106)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 5:00 p.m. (ET).

        Responses Received: Informal comments from the U.S. Trustee.

        Related Documents:

             A. Supplemental Declaration of Moshe J. Kupietzky in Support of Debtors
                Application Pursuant to Section 327(e) of the Bankruptcy Code, Rule 2014 of the
                Federal Rules of Bankruptcy Procedure, and Local Rule 2014-1 for an Order
                Authorizing the Retention and Employment of Reed Smith LLP as Special
                Corporate Counsel to the Debtors and Debtors in Possession Effective as of the
                Petition Date [Filed 4/2/21] (Docket No. 162)

        Status: All informal comments are resolved and the Debtors will submit a revised order
        under certification of counsel.

9.      Motion for Entry of an Order (I) Authorizing the Debtors to (A) Retain Force Ten
        Partners, LLC to Provide the Debtors a Chief Restructuring Officer and Additional
        Personnel and (B) Designating Brian Weiss as Chief Restructuring Officer for the
        Debtors Effective as of the Petition Date and (II) Granting Related Relief [Filed 3/18/21]
        (Docket No. 107)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 5:00 p.m. (ET).

        Responses Received: Informal comments from the U.S. Trustee.




DOCS_DE:233643.2 13044/001                       6
                Case 21-10527-JTD       Doc 209      Filed 04/06/21    Page 7 of 14




        Related Documents:

             A. Supplemental Declaration of Brian Weiss in Support of Motion for Entry of an
                Order (I) Authorizing the Debtors to (A) Retain Force Ten Partners, LLC to
                Provide the Debtors a Chief Restructuring Officer and Additional Personnel and
                (B) Designating Brian Weiss as Chief Restructuring Officer for the Debtors
                Effective as of the Petition Date and (II) Granting Related Relief [Filed 4/2/21]
                (Docket No. 163)

        Status: All informal comments are resolved and the Debtors will submit a revised order
        under certification of counsel.

10.     Debtors’ Motion for an Administrative Order Establishing Procedures for Interim
        Compensation and Reimbursement of Expenses of Professionals [Filed 3/18/21] (Docket
        No. 108)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 5:00 p.m. (ET).

        Responses Received: Informal comments from the U.S. Trustee.

        Related Documents: None at this time.

        Status: All informal comments are resolved and the Debtors will submit a revised order
        under certification of counsel.

11.     Debtors' Motion for an Order Authorizing the Debtors to Retain, Employ, and
        Compensate Certain Professionals Utilized by the Debtors in the Ordinary Course of
        Business [Filed 3/18/21] (Docket No. 109)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 5:00 p.m. (ET).

        Responses Received: Informal comments from the Official Committee of Unsecured
        Creditors.

        Related Documents: None at this time.

        Status: All informal comments are resolved and the Debtors will submit a revised order
        under certification of counsel.

MATTERS GOING FORWARD:

12.     Debtor Carbonlite Recycling LLC's Motion for Authority to Pay Critical Vendor
        Replenysh, Inc. [Filed 4/2/21] (Docket No. 164)

        Response Deadline: At the hearing.

        Responses Received: None at this time.


DOCS_DE:233643.2 13044/001                       7
                Case 21-10527-JTD      Doc 209       Filed 04/06/21   Page 8 of 14




        Related Documents:

             A. [Signed] Order Granting Motion to Shorten Notice Period and Schedule Hearing
                on Debtor Carbonlite Recycling LLC's Motion for Authority to Pay Critical
                Vendor Replenysh, Inc. [Filed 4/5/21] (Docket No. 169)

             B. Notice of Hearing on Debtor Carbonlite Recycling LLC's Motion for Authority to
                Pay Critical Vendor Replenysh, Inc. [Filed 4/5/21] (Docket No. 171)

        Status: This matter will be going forward.

13.     Debtor CarbonLite Industries LLC's Motion to Assume Executory Contract, As
        Amended, with Cedarwood-Young Company d/b/a Allan Company [Filed 4/2/21]
        (Docket No. 167)

        Response Deadline: At the hearing.

        Responses Received: None at this time.

        Related Documents:

             A. [Signed] Order Granting Motion to Shorten Notice Period and Schedule Hearing
                on Debtor CarbonLite Industries LLC's Motion to Assume Executory Contract,
                As Amended, with Cedarwood-Young Company d/b/a Allan Company [Filed
                4/5/21] (Docket No. 170)

             B. Notice of Hearing on Debtor CarbonLite Industries LLC's Motion to Assume
                Executory Contract, As Amended, with Cedarwood-Young Company d/b/a Allan
                Company [Filed 4/5/21] (Docket No. 172)

        Status: This matter will be going forward.

14.     Motion of the Official Committee of Unsecured Creditors to File Under Seal the
        Combined Objection of the Official Committee of Unsecured Creditors to the TX/PA
        DIP Motion, the CA DIP Motion and the Bid Procedures Motion and Attendant
        Declaration [Filed 4/5/21] (Docket No. 179)

        Response Deadline: At the hearing.

        Responses Received: None at this time.

        Related Documents:

             A. Combined Objection of the Official Committee of Unsecured Creditors to the
                TX/PA DIP Motion, the CA DIP Motion and the Bid Procedures Motion [Filed
                4/5/21] (Redacted Version, Docket No. 180; Sealed Version, Docket No. 181)




DOCS_DE:233643.2 13044/001                       8
                Case 21-10527-JTD          Doc 209      Filed 04/06/21   Page 9 of 14




                             i. Declaration of Edward Kim in Support of Combined Objection of the
                                Official Committee of Unsecured Creditors to the TX/PA DIP Motion,
                                the CA DIP Motion and the Bid Procedures Motion [Filed 4/6/21]
                                (Redacted Version, Docket No. 205; Sealed Version, Docket No. 206)

        Status: This matter will be going forward.

15.     Debtors' Motion for Entry of an Order (I) Setting Bar Dates for Filing Proofs of Claim,
        Including Requests for Payment Under Section 503(b)(9), (II) Setting a Bar Date for the
        Filing of Proofs of Claim by Governmental Units, (III) Establishing Amended Schedules
        Bar Date and Rejection Damages Bar Date, (IV) Approving the Form of and Manner for
        Filing Proofs of Claim, (V) Approving Notice of Bar Dates, and (VI) Granting Related
        Relief [Filed 3/18/21] (Docket No. 110)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 5:00 p.m. (ET).

        Responses Received: Informal comments from DIP Lenders, the Official Committee of
        Unsecured Creditors and the U.S. Trustee.

        Related Documents: None at this time.

        Status: All informal comments are resolved and the Debtors will submit a revised order
        under certification of counsel.

16.     Debtors' Motion For (I) An Order (A) Approving Bid Procedures For The Sale Of
        Substantially All Of The Debtors Assets; (B) Approving Procedures For The Assumption
        And Assignment Of Executory Contracts And Unexpired Leases; (C) Approving Certain
        Bid Protections In Connection With The Debtors Entry Into Any Potential Stalking Horse
        Agreements; (D) Scheduling The Auction And Sale Hearing; (E) Approving The Form
        And Manner Of Notice Thereof; And (F) Granting Related Relief; And (II) An Order Or
        Orders (A) Approving The Sale Of The Debtors Assets Free And Clear Of All Claims,
        Liens, And Encumbrances; And (B) Approving The Assumption And Assignment Or
        Rejection Of Executory Contracts And Unexpired Leases [Filed 3/18/21] (Docket No.
        112)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the U.S. Trustee and
        the Official Committee of Unsecured Creditors to April 5, 2021 at 5:00 p.m. (ET).

        Responses Received:

             A. Objection of Cigna to Debtors Motion for (I) an Order (A) Approving Bid
                Procedures for the Sale of Substantially all of the Debtors Assets; (B) Approving
                Procedures for the Assumption and Assignment of Executory Contracts and
                Unexpired Leases; (C) Approving Certain Bid Protections in Connection With the
                Debtors Entry Into any Potential Stalking Horse Agreements; (D) Scheduling the
                Auction and Sale Hearing; (E) Approving the Form and Manner of Notice
                Thereof; And (F) Granting Related Relief; and (II) an Order or Orders (A)


DOCS_DE:233643.2 13044/001                          9
               Case 21-10527-JTD           Doc 209      Filed 04/06/21   Page 10 of 14




                 Approving the Sale of the Debtors Assets Free and Clear of all Claims, Liens, and
                 Encumbrances; and (B) Approving the Assumption and Assignment or Rejection
                 of Executory Contracts and Unexpired Leases (related document(s)112) Filed by
                 Cigna Health and Life Insurance Company and Cigna Dental Health [Filed
                 3/31/21] (Docket No. 151)

             B. Limited Objection of California Department of Resources Recycling and
                Recovery to Debtors' Motion For (I) An Order (A) Approving Bid Procedures For
                The Sale Of Substantially All Of The Debtors Assets; (B) Approving Procedures
                For The Assumption And Assignment Of Executory Contracts And Unexpired
                Leases; (C) Approving Certain Bid Protections In Connection With The Debtors
                Entry Into Any Potential Stalking Horse Agreements; (D) Scheduling The
                Auction And Sale Hearing; (E) Approving The Form And Manner Of Notice
                Thereof; And (F) Granting Related Relief; And (II) An Order Or Orders (A)
                Approving The Sale Of The Debtors Assets Free And Clear Of All Claims, Liens,
                And Encumbrances; And (B) Approving The Assumption And Assignment Or
                Rejection Of Executory Contracts And Unexpired Leases [Filed 4/1/21] (Docket
                No. 159)

             C. Objection of the United States Trustee to Debtors' Motion for an Order (A)
                Approving Bid Procedures for the Sale of Substantially All of the Debtors' Assets;
                (B) Approving Procedures for the Assumption and Assignment of Executory
                Contracts and Unexpired Leases; (C) Approving Certain Bid Protections in
                Connection With the Debtors' Entry Into Any Potential Stalking Horse
                Agreements; (D) Scheduling the Auction and Sale Hearing; (E) Approving the
                Form and Manner of Notice Thereof; and (F) Granting Related Relief [Filed
                4/5/21] (Docket No. 177)

             D. Combined Objection of the Official Committee of Unsecured Creditors to the
                TX/PA DIP Motion, the CA DIP Motion and the Bid Procedures Motion [Filed
                4/5/21] (Redacted Version, Docket No. 180; Sealed Version, Docket No. 181)

                             i. Declaration of Edward Kim in Support of Combined Objection of the
                                Official Committee of Unsecured Creditors to the TX/PA DIP Motion,
                                the CA DIP Motion and the Bid Procedures Motion [Filed 4/6/21]
                                (Redacted Version, Docket No. 205; Sealed Version, Docket No. 206)

        Related Documents: None.

        Status: This matter will be going forward. Mr. Weiss and Mr. Morgner will serve as the
        Debtors’ witnesses. Edward Kim of Province, LLC, the Committee’s proposed financial
        advisor, will serve as the Committee’s witness.




DOCS_DE:233643.2 13044/001                         10
               Case 21-10527-JTD           Doc 209      Filed 04/06/21   Page 11 of 14




17.     TX/PA Debtors’ Motion Pursuant to Sections 105, 361, 362, 363, 364, 503 and 507 of the
        Bankruptcy Code Seeking Entry of Interim and Final Orders (I) Authorizing the TX/PA
        Debtors to Obtain Senior Secured Superpriority Postpetition Financing; (II) Granting (A)
        Liens and Superpriority Administrative Expense Claims, and (B) Adequate Protection to
        the Prepetition Secured Parties; (III) Authorizing the Use of Cash Collateral; (IV)
        Modifying the Automatic Stay; (V) Scheduling a Final Hearing; and (VI) Granting
        Related Relief [Filed 3/8/21] (Docket No. 11)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 4:00 p.m. (ET).

        Responses Received:

             A. Objection of Southfork LP to TX/PA Debtors' Motion Pursuant to Sections 105,
                361, 362, 363, 364, 503 and 507 of the Bankruptcy Code Seeking Entry of Interim
                and Final Orders (I) Authorizing the TX/PA Debtors to Obtain Senior Secured
                Superpriority Postpetition Financing; (II) Granting (A) Liens and Superpriority
                Administrative Expense Claims, and (B) Adequate Protection to the Prepetition
                Secured Parties; (III) Authorizing the Use of Cash Collateral; (IV) Modifying the
                Automatic Stay; (V) Scheduling a Final Hearing; and (VI) Granting Related
                Relief [Filed 4/1/21] (Docket No. 155)

             B. Combined Objection of the Official Committee of Unsecured Creditors to the
                TX/PA DIP Motion, the CA DIP Motion and the Bid Procedures Motion [Filed
                4/5/21] (Redacted Version, Docket No. 180; Sealed Version, Docket No. 181)

                             i. Declaration of Edward Kim in Support of Combined Objection of the
                                Official Committee of Unsecured Creditors to the TX/PA DIP Motion,
                                the CA DIP Motion and the Bid Procedures Motion [Filed 4/6/21]
                                (Redacted Version, Docket No. 205; Sealed Version, Docket No. 206)

        Related Documents:

             A. Declaration of Brian Weiss in Support of Debtors’ Chapter 11 Petitions and First
                Day Relief [Filed 3/8/21] (Docket No. 13)

             B. Declaration of Richard W. Morgner in Support of the Debtors’ Motions for Entry
                of Interim and Final Orders (A) Authorizing the Debtors to Obtain Postpetition
                Financing, (B) Authorizing the Debtors to Use Cash Collateral, (C) Granting
                Liens and Providing Claims with Superpriority Administrative Expense Status,
                (D) Granting Adequate Protection to Prepetition Secured Parties, (E) Modifying
                the Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related
                Relief [Filed 3/8/21] (Docket No. 17)

             C. [Signed] Interim Order (I) Authorizing CarbonLite Recycling LLC and
                CarbonLiteRecycling Holdings LLC to Obtain Senior Secured Superpriority
                Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative
                Expense Claims, and (B) Adequate Protection to the Prepetition Secured Parties;


DOCS_DE:233643.2 13044/001                         11
               Case 21-10527-JTD           Doc 209      Filed 04/06/21   Page 12 of 14




                 (III) Authorizing the Use of Cash Collateral; (IV) Modifying the Automatic Stay;
                 (V) Scheduling a Final Hearing; and (VI) Granting Related Relief [Filed 3/10/21]
                 (Docket No. 90)

             D. [Signed] Interim Order (I) Authorizing CarbonLite P, LLC and CarbonLite P
                Holdings LLC to Obtain Senior Secured Superpriority Postpetition Financing; (II)
                Granting (A) Liens and Superpriority Administrative Expense Claims, and (B)
                Adequate Protection to the Prepetition Secured Parties; (III) Authorizing the Use
                of Cash Collateral; (IV) Modifying the Automatic Stay; (V) Scheduling a Final
                Hearing; and (VI) Granting Related Relief [Filed 3/10/21] (Docket No. 91)

             E. Notice of Entry of Interim Orders and Final Hearing Regarding TX/PA Debtors
                Motion Pursuant to Sections 105, 361, 362, 363, 364, 503 and 507 of the
                Bankruptcy Code Seeking Entry of Interim and Final Orders (I) Authorizing the
                TX/PA Debtors to Obtain Senior Secured Superpriority Postpetition Financing;
                (II) Granting (A) Liens and Superpriority Administrative Expense Claims, and
                (B) Adequate Protection to the Prepetition Secured Parties; (III) Authorizing the
                Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V) Scheduling a
                Final Hearing; and (VI) Granting Related Relief [Filed 3/10/21] (Docket No. 93)

        Status: This matter will be going forward. The Debtors will rely on the declarations of
        Mr. Weiss and Mr. Morgner in support of this matter, which were admitted into evidence
        at the first day hearing. Mr. Weiss and Mr. Morgner will serve as the Debtors’ witnesses
        to the extent additional evidentiary support is necessary. Edward Kim of Province, LLC,
        the Committee’s proposed financial advisor, will serve as the Committee’s witness.

18.     CA Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the CA
        Debtors to Obtain Postpetition Secured Financing Pursuant to Section 364 of the
        Bankruptcy Code; (II) Authorizing the CA Debtors to Use Cash Collateral; (III) Granting
        Liens and Superpriority Administrative Expense Claims; (IV) Granting Adequate
        Protection to the Prepetition Lenders; (V) Modifying the Automatic Stay; (VI)
        Scheduling a Final Hearing, and (VII) Granting Related Relief [Filed 3/8/21] (Docket No.
        16)

        Response Deadline: April 1, 2021 at 4:00 p.m. (ET). Extended for the Official Committee
        of Unsecured Creditors to April 5, 2021 at 4:00 p.m. (ET).

        Responses Received:

             A. Combined Objection of the Official Committee of Unsecured Creditors to the
                TX/PA DIP Motion, the CA DIP Motion and the Bid Procedures Motion [Filed
                4/5/21] (Redacted Version, Docket No. 180; Sealed Version, Docket No. 181)

                             i. Declaration of Edward Kim in Support of Combined Objection of the
                                Official Committee of Unsecured Creditors to the TX/PA DIP Motion,
                                the CA DIP Motion and the Bid Procedures Motion [Filed 4/6/21]
                                (Redacted Version, Docket No. 205; Sealed Version, Docket No. 206)



DOCS_DE:233643.2 13044/001                         12
               Case 21-10527-JTD       Doc 209       Filed 04/06/21   Page 13 of 14




        Related Documents:

             A. Declaration of Brian Weiss in Support of Debtors’ Chapter 11 Petitions and First
                Day Relief [Filed 3/8/21] (Docket No. 13)

             B. Declaration of Richard W. Morgner in Support of the Debtors’ Motions for Entry
                of Interim and Final Orders (A) Authorizing the Debtors to Obtain Postpetition
                Financing, (B) Authorizing the Debtors to Use Cash Collateral, (C) Granting
                Liens and Providing Claims with Superpriority Administrative Expense Status,
                (D) Granting Adequate Protection to Prepetition Secured Parties, (E) Modifying
                the Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related
                Relief [Filed 3/8/21] (Docket No. 17)

             C. [Signed] Interim Order (I) Authorizing CA Debtors to (A) Obtain Postpetition
                Financing, (B) Grant Senior Secured Liens and Superpriority Administrative
                Expense Claims, and (C) Utilize Cash Collateral; (II) Granting Adequate
                Protection Prepetition Secured Parties; (III) Modifying Automatic Stay; (IV)
                Scheduling Final Hearing; and (V) Granting Related Relief [Filed 3/10/21]
                (Docket No. 74)

             D. Notice of Entry of Interim Order and Final Hearing Regarding CA Debtors'
                Motion Seeking Entry of Interim and Final Orders (I) Authorizing the CA Debtors
                to Obtain Postpetition Secured Financing Pursuant to Section 364 of the
                Bankruptcy Code; (II) Authorizing the CA Debtors to Use Cash Collateral; (III)
                Granting Liens and Superpriority Administrative Expense Claims; (IV) Granting
                Adequate Protection to the Prepetition Lenders; (V) Modifying the Automatic
                Stay; (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Filed
                3/10/21] (Docket No. 89)

        Status: This matter will be going forward. The Debtors will rely on the declarations of
        Mr. Weiss and Mr. Morgner in support of this matter, which were admitted into evidence
        at the first day hearing. Mr. Weiss and Mr. Morgner will serve as the Debtors’ witnesses
        to the extent additional evidentiary support is necessary. Edward Kim of Province, LLC,
        the Committee’s proposed financial advisor, will serve as the Committee’s witness.




DOCS_DE:233643.2 13044/001                      13
               Case 21-10527-JTD   Doc 209   Filed 04/06/21   Page 14 of 14




Dated: April 6, 2021                    PACHULSKI STANG ZIEHL & JONES LLP

                                        /s/ James E. O’Neill
                                        Richard M. Pachulski (CA Bar No. 90073)
                                        Gabriel I. Glazer (CA Bar No. 246384)
                                        James E. O'Neill (DE Bar No. 4042)
                                        Steven W. Golden (NY Bar No. 5374152)
                                        919 N. Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, DE 19899 (Courier 19801)
                                        Tel: (302) 652-4100
                                        Fax: (302) 652-4400
                                        Email: rpachulski@pszjlaw.com
                                               gglazer@pszjlaw.com
                                               joneill@pszjlaw.com
                                               sgolden@pszjlaw.com

                                        Proposed Attorneys for Debtors and Debtors in
                                        Possession




DOCS_DE:233643.2 13044/001
